



Exhibit 10.13
FIRST FINANCIAL NORTHWEST, INC.
2016 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT




RS No. _______________            Grant Date: _______________


This Restricted Stock Award (“Restricted Stock Award”) is granted by First
Financial Northwest, Inc. (“Company”) to ____________________ (“Grantee”) in
accordance with the terms of this Restricted Stock Award Agreement (“Agreement”)
and subject to the provisions of the First Financial Northwest, Inc. 2016 Equity
Incentive Plan, as amended from time to time (“Plan”). The Plan is incorporated
herein by reference. Capitalized terms included herein that are not defined in
this Agreement shall have the meaning ascribed to them in the Plan.


1.
Restricted Stock Award. The Company makes this Restricted Stock Award of
__________ Shares to the Grantee on the date noted above (the “Grant Date”).
These Shares are subject to forfeiture and to limits on transferability until
they vest, as provided in Sections 2, 3 and 4 of this Agreement and in Article
VI of the Plan.

2.
Period of Restriction: The Shares are subject to a Period of Restriction, during
which the Grantee shall not receive the Shares, be able to transfer the Shares,
or otherwise have rights with respect to the Shares, subject to earlier vesting
in the event of a termination of Service as provided in Section 4 or a Change in
Control as provided in Section 5. After the Period of Restriction ends with
respect to a Share, such Share shall be considered vested, except as provided in
this Agreement or the Plan (including but not limited to Section 16 of this
Agreement). The Period of Restriction ends with respect to the Shares in
accordance with the following schedule:

Date Period of Restriction Ends        With Respect to the Following
(“Vesting Date”)            Number of Shares


The first anniversary of the Grant Date    All Shares subject to this Grant
3.
Transferability. The Grantee may not sell, assign, transfer, pledge or otherwise
encumber any Shares that have not vested, except in the event of the Grantee’s
death, by will or by the laws of descent and distribution or pursuant to a
Domestic Relations Order. The Compensation and Awards Committee, on behalf of
the Committee as defined in the Plan (herein referred to in this Agreement as
the “Committee”), in its sole and absolute discretion, may allow the Grantee to
transfer all or any portion of this Restricted Stock Award to the Grantee’s
Family Members, as provided for in the Plan. Notwithstanding the foregoing, or
anything in the Plan or this Agreement to the contrary (except as provided for
in this Section 3, and in Section 5 regarding a Change in Control), no vested
Shares awarded pursuant to this Restricted Stock Award may be sold, assigned,
transferred, pledged or otherwise encumbered (i.e., must be continued to be held
by the Grantee) until the earlier of the second anniversary of the date the
Grantee vests in his Shares in accordance with Section 2, or the date of the
Grantee’s death (referred to in this Agreement as the “Two-Year Hold
Requirement”). However, the Two-Year Hold Requirement



RSA-1



--------------------------------------------------------------------------------





may be waived by the Committee, in its sole and absolute discretion, on a case
by case basis, provided that the Grantee submits to the Committee a request, in
writing, that sets forth the circumstances related to this request, the number
of Shares to which the request applies, and such other information that the
Committee requires in order for it to determine whether or not (or to what
extent) the request should be granted, In addition, up to fifty percent (50%) of
such vested Shares may be sold, assigned, transferred, pledged or otherwise
encumbered by the Grantee without regard to the Two-Year Hold Requirement, in
order to pay the income taxes that become due on account of the Shares becoming
vested. Any attempt to assign, transfer, pledge or otherwise encumber any vested
Shares in contravention of this Section 3 shall be null and void.
4.
Termination of Service. If the Grantee terminates Service for any reason other
than due to the death or Disability of the Grantee, any Shares that have not
vested as of the date of that termination shall be forfeited to the Company. The
Shares shall never vest in the event of a Termination for Cause. If the
Grantee’s Service terminates on account of the Grantee’s death or Disability,
the Period of Restriction for all Shares that have not previously vested shall
end on the date of that termination of Service and the Grantee shall then be
vested in the Shares.

5.
Effect of Change in Control. If a Change in Control occurs prior to the end of a
Period of Restriction for Restricted Stock Awards, and the Grantee experiences
an Involuntary Separation from Service other than a Termination for Cause during
the 365-day period following the date of such Change in Control, then the Period
of Restriction for any non-vested Restricted Stock Awards shall end on the date
of the Grantee’s Involuntary Separation from Service, the Grantee shall then be
vested in the Shares related to such Restricted Stock Awards, and the Two-Year
Hold Requirement in Section 3 shall lapse. Notwithstanding the preceding
sentence, if at the effective time of the Change in Control the successor to the
Company’s business and/or assets does not either assume the non-vested
Restricted Stock Awards or replace the non-vested Restricted Stock Awards with
an award that is determined by the Committee to be at least equivalent in value
to such non-vested Restricted Stock Awards on the date of the Change in Control,
then the Period of Restriction for such non-vested Restricted Stock Awards shall
end on the earliest date of the Change in Control, the Grantee shall then be
vested in the Shares related to such Restricted Stock Awards, and the Two-Year
Hold Requirement in Section 3 shall lapse.

6.
Stock Power. The Grantee agrees to execute a stock power with respect to each
stock certificate reflecting the Shares, or other evidence of book-entry stock
ownership, in favor of the Company. The Shares shall not be issued by the
Company to the Grantee until the required stock powers are delivered by the
Grantee to the Company.

7.
Delivery of Shares. The Company shall issue stock certificates or evidence of
the issuance of such Shares in book-entry form, in the name of the Grantee
reflecting the Shares vesting on each Vesting Date in Section 2. The Company
shall retain these certificates or evidence of the issuance of Shares in
book-entry form until the Shares represented thereby become vested. Prior to
vesting, the Shares shall be subject to the following restriction, communicated
in writing to the Company’s stock transfer agent:

These shares of common stock are subject to the terms of an Award Agreement
between First Financial Northwest, Inc. and __________________ dated
_____________ made pursuant to the terms of the First Financial Northwest, Inc.
2016 Equity Incentive Plan, copies of which are on file at the executive offices
of First Financial Northwest, Inc., and may not be sold, encumbered,
hypothecated or


RSA-2



--------------------------------------------------------------------------------





otherwise transferred except in accordance with the terms of such Plan and Award
Agreement. THE AWARD AGREEMENT INCLUDES TRANSFERABILITY RESTRICTIONS ON THE
SALE, ETC. OF VESTED SHARES.
8.
Grantee’s Rights. As the owner of all Shares that have not vested, the Grantee
shall be paid dividends by the Company with respect to those Shares at the same
time as they are paid to other holders of the Company’s common stock. The
Grantee may exercise all voting rights appurtenant to the Shares.

9.
Delivery of Unrestricted Shares to Grantee. Upon the vesting of any Shares, the
restrictions in Sections 3 and 4 shall terminate, and the Company shall deliver
only to the Grantee (or, if applicable, the Grantee’s Beneficiary, estate or
Family Member) a certificate (without the legend referenced in Section 7) or
evidence of the issuance of Shares in book-entry form, and the related stock
power in respect of the vesting Shares. The Company’s obligation to deliver a
stock certificate for vested Shares, or evidence of the issuance of vested
Shares in book-entry form, can be conditioned upon the receipt of a
representation of investment intent from the Grantee (or the Grantee’s
Beneficiary, estate or Family Member) in such form as the Committee requires.
The Company shall not be required to deliver stock certificates for vested
Shares, or evidence of the issuance of vested Shares in book-entry form, prior
to: (a) the listing of those Shares on Nasdaq; or (b) the completion of any
registration or qualification of those Shares required under applicable law.

10.
Adjustments in Shares. In the event of any recapitalization, forward or reverse
stock split, reorganization, merger, consolidation, spin-off, combination,
exchange of Shares or other securities, stock dividend, special or recurring
dividend or distribution, liquidation, dissolution or other similar corporate
transaction or event, the Committee, in its sole discretion, shall adjust the
number of Shares or class of securities of the Company covered by this
Agreement. Any additional Shares or other securities received by the Grantee as
a result of any such adjustment shall be subject to all restrictions and
requirements applicable to Shares that have not vested. The Grantee agrees to
execute any documents required by the Committee in connection with an adjustment
under this Section 10.

11.
Tax Election. The Grantee understands that an election may be made under Section
83(b) of the Code to accelerate the Grantee’s tax obligation with respect to
receipt of the Shares from the date the Shares would otherwise vest under this
Agreement to the Grant Date by timely submitting an election to the Internal
Revenue Service substantially in the form attached hereto (or in accordance with
the Internal Revenue Service rules in effect at the time the election is made).

12.
Tax Withholding. The Company shall have the right to require the Grantee to pay
to the Company the amount of any tax that the Company is required to withhold
with respect to such Shares, or in lieu thereof, to retain or sell without
notice, a sufficient number of Shares to cover the minimum amount required to be
withheld. The Company shall have the right to deduct from all dividends paid
with respect to the Shares the amount of any taxes that the Company is required
to withhold with respect to such dividend payments.

13.
Plan and Committee Decisions are Controlling. This Agreement and the award of
Shares to the Grantee are subject in all respects to the provisions of the Plan,
which are controlling. Capitalized terms herein not defined in this Agreement
shall have the meaning ascribed to them in



RSA-3



--------------------------------------------------------------------------------





the Plan. All decisions, determinations and interpretations by the Committee
respecting the Plan, this Agreement or the award of Shares shall be binding and
conclusive upon the Grantee, any Beneficiary of the Grantee or the legal
representative thereof. The Grantee acknowledges and agrees that this Award and
receipt of any Shares hereunder by any person is subject to (a) Plan Section
9.10, including possible reduction, cancellation, forfeiture or recoupment
(clawback), and (b) any policies which the Company may adopt in furtherance of
any regulatory requirements (including, but not limited to, the Dodd-Frank Wall
Street Reform and Consumer Protection Act) or otherwise.
14.
Grantee’s Service. Nothing in this Agreement shall limit the right of the
Company or any of its Affiliates to terminate the Grantee’s Service as a
Director or Employee, or otherwise impose upon the Company or any of its
Affiliates any obligation to employ or accept the services or employment of the
Grantee.

15.
Amendment. The Committee may waive any conditions of or rights of the Company or
modify or amend the terms of this Agreement; provided, however, that the
Committee may not amend, alter, suspend, discontinue or terminate any provision
of this Agreement if such action may adversely affect the Grantee without the
Grantee’s written consent. To the extent permitted by applicable laws and
regulations and the terms of the Plan, the Committee shall have the authority,
in its sole discretion but with the permission of the Grantee, to accelerate the
vesting of the Shares or remove any other restrictions imposed on the Grantee
with respect to the Shares, whenever the Committee may determine that such
action is appropriate.

16.
Clawback Provisions. The Grantee understands, acknowledges and agrees that the
Company may claw back (recover), or not pay, up to fifty percent (50%) of the
Grantee’s vested Shares, and/or cause the Grantee to forfeit up to one hundred
percent (100%) of any of the Grantee’s Shares that have not yet vested pursuant
to this Agreement, upon the occurrence of any of the following conditions: (a)
as required pursuant to law, rule, regulation or stock exchange listing
requirement or any policy of the Company adopted pursuant to any such law, rule,
regulation or stock exchange listing requirement; (b) the Company issues a
material restatement of its financial statements; (c) a subsequent finding that
the financial information or performance metrics used to determine the amount of
the incentive compensation are materially inaccurate, regardless of individual
fault; (d) the Grantee engages in unethical or illegal conduct, or intentional
misconduct that would give rise to a Termination for Cause; (e) the Company
determines that the Grantee acted in a manner which is not in good faith and
which materially disrupts, damages, impairs or interferes with the business of
the Company and its affiliates, including First Financial Northwest Bank (the
“Bank”); and (f) the Bank’s asset quality (determined by reference to past due
and non-accrual loans divided by total loans, as calculated in the FDIC’s state
profile for each comparable period) equals or exceeds 125% of the median level
of banks headquartered in the State of Washington and remains above that 125%
level for three consecutive quarters. In the case of a clawback, the Board must
provide written notice to the Grantee (the “Clawback Notice”), no later than the
third anniversary of the Grant Date (the “Clawback Notice Deadline”), that the
Board intends to invoke the clawback provisions of this Section 16, with the
Clawback Notice providing a summary of the reasons therefor. For the avoidance
of doubt, the actual clawback need not occur by the Clawback Notice Deadline. In
the case of a forfeiture of unvested Shares, the Clawback Notice must be
provided to the Grantee before the end of the Period of Restriction to which the
Shares relate, and the forfeiture shall occur as of the date of the Clawback
Notice (even if the Grantee has not yet terminated Service). In the event a
clawback event occurs, the Board shall consider all relevant factors to
determine the appropriate amount to recoup as well as the



RSA-4



--------------------------------------------------------------------------------





time and form of recoupment. The failure of the Company to exercise its clawback
rights with respect to any clawback event shall not preclude it from exercising
its clawback right should another clawback event occur. The provisions of this
Section 16 shall apply only to Shares awarded under this Agreement, and not to
any other Award. The provisions of this Section 16 may not be invoked by any
person after the effective time of a Change in Control. Nor shall the provisions
of this Section 16 be invoked after the Grantee terminates Service on account of
death, Disability or in connection with an Involuntary Separation from Service.
17.
Grantee Acceptance. The Grantee shall signify acceptance of the terms and
conditions of this Agreement and acknowledge receipt of a copy of the Plan by
signing in the space provided below and returning the signed copy to the
Company.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
FIRST FINANCIAL NORTHWEST, INC.






By ________________________________
Its ________________________________




ACCEPTED BY GRANTEE
___________________________________
(Signature)


___________________________________
(Print Name)


___________________________________
(Street Address)
___________________________________
(City, State & Zip Code)







STOCK POWER


(One stock power for each stock certificate or grant in book-entry form issued)




For value received, I hereby sell, assign, and transfer to First Financial
Northwest, Inc. (the “Company”) ____________ shares of the capital stock of the
Company, standing in my name on the books and records of the aforesaid Company,
represented by Certificate No. ____________________ or otherwise identified in
book-entry form as ___________________, and do hereby irrevocably constitute and
appoint the Secretary of the Company as attorney-in-fact, with full power of
substitution, to transfer this stock on the books and records of the aforesaid
Company.


________________________________








Dated:


________________________


In the presence of:


________________________



83(b) ELECTION FORM






TO:    Internal Revenue Service Center
[Address where the employee files his or her personal income tax return]




ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986




Name:         __________________________________________________________________
Address:     __________________________________________________________________
____________________________________________________________________________________________________________________________________


Social Security Number ____ - __ - ____


Property with respect to which this Election is made: _______ shares of the
common stock of First Financial Northwest, Inc.


Date of Grant or Transfer: ____________, _____.


Taxable Year for which Election is made: Calendar Year _____.


Nature of the Restrictions to which the Property is Subject: (i) a vesting
schedule pursuant to which the taxpayer will not be fully vested in the property
until ___________.


Fair Market Value of the Property upon receipt by taxpayer $___________.


Amount Paid for the Property: ____________.


Copies of this Election have been furnished to ___________________________.


A copy of this Election also shall be attached to my IRS Form 1040 for calendar
year _____.






__________                _____________________________________
Date                    Signature












RSA-5

